OPINION

Per Curiam:

On November 5, 1975, a Washoe County Grand Jury returned an indictment charging Carolyn Lula Lendon with murder (NRS 200.030). Thereafter, on December 12, 1975, she was arraigned and entered a plea of not guilty; the sixty (60) day rule was waived and trial was set for February 17, 1976.
A pretrial habeas petition, filed December 24, 1975, challenged the sufficiency of the evidence to establish probable cause to support the indictment. The district court granted habeas on February 5, 1976, and this appeal follows.
We do not reach the merit of the appeal, if any, because the habeas petition, not being timely filed, was not cognizable in the district court. NRS 34.380(1) (c) (1). A fortiori, it is not reviewable in this court. See Slattery v. Sheriff, 92 Nev. 19, 544 P.2d 894 (1976). Accordingly, the order of the district court is reversed and this proceeding is remanded with instructions to dismiss the habeas petition.1

 The judge who heard and granted the habeas petition was not the arraigning judge.